Title: To George Washington from George Clinton, 31 October 1780
From: Clinton, George
To: Washington, George


                  
                     Dear Sir.
                     Pokeepsie Octr 31st 1780
                  
                  I have to acknowlege the Receipt of your Excellency’s circular
                     Letter of the 18th Instant covering a Return of the Troops credited to this
                     State and also your Letter of the 21st inclosing Mr Duers letter with the
                     Information respecting Mr Thos Smith.
                  The Legislature previous to their rising provided for the
                     completion of the Quota of contl Troops of this State during the War, and
                     charged me with the execution of it whenever it should be ascertained what were
                     the number to be raised by this State.
                  By the new Arrangement of the Army, a Copy of which has been
                     transmitted me by the President, the Quota assigned this State is two Regiments
                     of Infantry & one of Artillery. From the Return transmitted me by your
                     Excellency it would appear that our Deficiency is three hundred &
                     thirteen: But lest I may have misapprehended the Return or error in my
                     calculation I wish to have the number ascertained by your Excellency before I
                     issue my Orders for raising the Men; especially as they are to be apportioned
                     to the different Counties, and any mistake in the aggregate number would be
                     productive of Embarrassment and Delay. The moment I am favored with your
                     Excellency’s Answer on this Subject the Business will be commenced and I have
                     little Doubt that it will be effected in due Season. I am unhappy to find that
                     Congress have left an opening for temporary Inlistments in their new
                     Arrangement—Experience has taught us that there are States who will avail
                     themselves of it; by which means our hopes of a permanent Army will be
                     defeated.
                  I will deliver the Information respecting Mr Smith to the
                     Commissioners for Detecting Conspiracies who will be able to make such
                     Enquiries as to ascertain the Truth of it—at any rate it may be proper to
                     direct his removal from his present Residence.
                  Since writing the above I received the enclosed Information from
                     Genl Ten Broeck & I have in consequence ordered out a considerable body
                     of Militia to that Quarter—Gansevoort’s Regiment is properly situated to aid in
                     opposing the Enemy. I have the honor to be with great Respect & Esteem
                     Your Excellency’s most Obedt Servant
                  
                     Geo. Clinton
                  
               